Citation Nr: 1023110	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to malaria.

2.  Entitlement to service connection for hemorrhoids as 
secondary to malaria.

3.  Entitlement to service connection for stress ulcer as 
secondary to malaria.

4.  Entitlement to service connection for pneumonia as 
secondary to malaria.

5.  Entitlement to service connection for a prostate 
condition as secondary to malaria.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active service from March 1944 to June 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Manila, the Republic of the 
Philippines that denied service connection for malaria, and 
hypertension, hemorrhoids, a stress ulcer, pneumonia, and a 
prostate condition, to include as secondary to malaria.

The Board remanded the case for additional development in 
August 2008.  During the pendency of the appeal, service 
connection for malaria was granted by rating decision in 
April 2009.  The remaining issues were returned to the Board 
for appellate consideration.

By Board decision in June 2009, service connection for 
hypertension, hemorrhoids, stress ulcer, pneumonia, and a 
prostate condition were denied as directly related to 
service.  The case was remanded for further development of 
those issues as secondary to service-connected malaria. 

Following review of the record, the appeal is REMANDED to the 
RO for further development.  VA will notify the appellant if 
further action is required. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Board concludes that further assistance to the Veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).

The Veteran maintains that he now has hypertension, 
hemorrhoids, a stress ulcer, pneumonia, and a prostate 
condition that are secondary to or have been aggravated by 
service-connected malaria.

A disability which is proximately due to or the result of a 
service-connected disease or injury (including the treatment 
therefore) shall be service connected. 38 C.F.R. § 3.310 
(2009).  The Court of Appeals for Veterans Claims (Court) has 
held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.310(a) should refer to "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition." Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310). 

The Board points out that when the case was remanded in June 
2009, it was requested that the VA examiner who had examined 
the Veteran in November 2008 address the question as to 
whether the claimed hypertension, hemorrhoids, stress ulcer, 
pneumonia, and a prostate condition were secondary to 
service-connected malaria, to include on the basis of 
aggravation.

The Board observes that in the ensuing VA examiner's report 
in October 2009, the examiner concluded that "Malaria does 
not, in any way, cause the development of HTN, hemorrhoids, 
stress ulcers, pneumonia and prostate problems."  The Board 
thus notes that while the examiner stated that the claimed 
conditions were not caused by the service-connected malaria, 
this opinion fails to consider whether the claimed disorders 
were aggravated by the service-connected malaria disability.  
As aggravation of a nonservice-connected disability by a 
service-connected disability is also part of the criteria 
under which secondary service connection may be granted, an 
opinion as to whether the Veteran's hypertension, 
hemorrhoids, stress ulcer, pneumonia, and a prostate 
condition have been aggravated by malaria must also be 
obtained.  

The Court has held that a remand by the Board imposes upon 
the Secretary of VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

In view of the above, the Board finds that another review of 
the record by the November 2008 and October 2009 VA examiner 
is necessary to clarify whether the Veteran's claimed 
hypertension, hemorrhoids, stress ulcer, pneumonia, and a 
prostate condition were aggravated by his service-connected 
malaria pursuant to Allen.

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be referred 
to the same examiner (or to another 
examiner if that one is not available) 
who reviewed the record in November 2008 
and October 2009 for another review and 
opinion.  The claims folder should be 
made available to the examiner for 
review.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
better) that hypertension, hemorrhoids, 
stress ulcer, pneumonia, and a prostate 
condition were aggravated by the service-
connected malaria.  If aggravation is 
found, the examiner should offer an 
assessment of the extent of additional 
disability resulting from aggravation by 
malaria.  A complete rationale for the 
opinion must be provided by the examiner.  
This opinion should be also be premised 
on the baseline level of severity of 
hypertension, hemorrhoids, stress ulcer, 
pneumonia, and prostate condition before 
the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the examiner's current findings.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If a 
benefit is not granted, the appellant and 
her representative should be provided a 
supplemental statement of the case before 
the case is returned to the Board.

No action is required of the Veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purpose of this 
REMAND is to further develop the record and to accord the 
Veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


